Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered January 6, 1983, convicting him of attempted murder in the first degree (three counts), attempted murder in the second degree (three counts), robbery in the first degree, aggravated assault upon a police officer, and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his oral and videotaped statements to the police.
Ordered that the judgment is affirmed.
We discern no basis for disturbing the hearing court’s determination that the defendant’s oral and videotaped statements were voluntarily made after he was advised of, and waived, his rights to remain silent and to the assistance of counsel (see, People v Crews, 128 AD2d 799, lv denied 70 NY2d 645). The defendant’s claim that the sentence imposed is harsh and excessive is without merit (cf., Penal Law § 70.00 [3] [a] [i]; People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Niehoff, J. P., Eiber, Kunzeman and Harwood, JJ., concur.